COURT OF APPEALS OF VIRGINIA


            Present: Judges Petty, Russell and Malveaux
            Argued at Norfolk, Virginia
PUBLISHED




            CITY OF NEWPORT NEWS
                                                                               OPINION BY
            v.     Record No. 1372-19-1                                  JUDGE WILLIAM G. PETTY
                                                                            FEBRUARY 25, 2020
            JOEY K. KAHIKINA


                       FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                          Adonica Baine, Senior Assistant City Attorney (City of Newport
                          News, on briefs), for appellant.

                          Michael A. Kernbach (Michael A. Kernbach, P.C., on brief), for
                          appellee.


                   The City of Newport News (City) argues on appeal that the Workers’ Compensation

            Commission erred in awarding a police officer benefits for heart disease under the presumption

            found in Code § 65.2-402(B). We disagree and affirm the Commission’s decision.

                                                  I. BACKGROUND

                   Under our standard of review, when we consider an appeal from the Commission’s

            decision, we must view the evidence in the light most favorable to the party who prevailed

            before the Commission. K & K Repairs & Const., Inc. v. Endicott, 47 Va. App. 1, 6 (2005).

            Here, the prevailing party was claimant Joey K. Kahikina.

                   The record shows that Kahikina, a police officer with the City of Newport News, began

            having heart problems in 2004. In October 2011, after experiencing irregular heartbeats at work,
Kahikina saw cardiologist Dr. Gillen, who diagnosed Kahikina with cardiomyopathy.1

Dr. Gillen attributed Kahikina’s irregular heartbeats to his consumption of a Red Bull, a highly

caffeinated beverage, the previous day. Kahikina was kept on “sedentary work only” until a

follow-up appointment in January 2012, when Dr. Gillen noted that Kahikina had “no evidence

of ischemic heart disease with risk factors which included diabetes, hypertension, and

dyslipidemia.”2

        In 2015, Kahikina experienced chest pain and was hospitalized from August 26–28.

Dr. Chou, a cardiologist, performed a stress echocardiogram and diagnosed Kahikina with

“unstable angina with large area of ischemia,” “resting LV dysfunction of unclear significance,”

“hypertension,” “diabetes,” and “dyslipidemia.” He also performed a cardiac catheterization and

implanted a stent. At a follow-up appointment in September 2015, Dr. Chou concluded, “Strictly

speaking, I do not have any obvious reason why he cannot return back to work, at least based on

the stress test result.”

        On June 24, 2017, Kahikina went to the emergency room because of chest pain that he

experienced after responding to a custody dispute. Dr. Chou performed another cardiac

catheterization but did not implant a stent because there was “no new obstructive disease.” In his

findings on June 26, 2017, Dr. Chou stated,

                I would consider potentially transitioning to a less stressful job
                responsibility at the police department. There [are] concerns that
                stress may be contributing to some of his symptoms and may
                improve with a less stressful situation. I will rediscuss [sic] this
                with him when I see him back in follow[-]up in about a month.

        1
          Dr. Gillen subsequently used several phrases to describe Kahikina’s cardiomyopathy,
including “inappropriate sinus tachycardia . . . hypertensive heart disease with moderate left
ventricular dysfunction” in February 2012 and “ben[ign] h[ypertensive] heart disease without
heart fail[ure]” and “stable hypertension” in December 2012.
        2
          The Commission noted that it received a notification of injury submitted by the City
regarding this event. The City, through its carrier, denied benefits because the palpitations were
the result of consumption of Red Bull and not as a result of his employment.
                                                -2-
          Kahikina was kept out of work until his follow-up visit in July 2017. At that time,

Dr. Chou listed two circulatory problems: “coronary arteriosclerosis in native artery” and

“cardiomyopathy,” and he ordered “light duty due to [Kahikina’s] ongoing cardiomyopathy and

intermittent chest discomfort.” He noted on July 12, 2017,

                 [Kahikina] is under significant amount[s] of stress per his own
                 report. I explained to him that I do not think this helps his chronic
                 cardiac issues. . . . I did ask him to consider whether [or] not he
                 was willing to go to a less stressful position at work to see what
                 impact this could have on his symptoms. He was open to that idea.

          Based on the June 2017 injury, Kahikina filed a pro se claim for benefits with the

Workers’ Compensation Commission on August 8, 2017. He listed “heart/cardiomyopathy” as

his injured body part and “cardiomyopathy” as his occupational disease. He listed June 24,

2017, as both the date of injury and the “date doctor told you disease was caused by work.” By

counsel, Kahikina filed another claim for benefits on February 20, 2018, alleging “heart disease”

as his injured body part and “heart disease—2 vessel occlusion” as his occupational disease.

          At the hearing before Deputy Commissioner Wilder, evidence showed that Kahikina

signed acknowledgements of receipt of Code § 65.2-402 in 2009 and 2010. Kahikina testified

that the first time he discussed “work-related stress” with Dr. Chou was after the June 2017

injury.

          Deputy Commissioner Wilder found in favor of Kahikina and entered an award for

temporary wage benefits and lifetime medical benefits. The Commission affirmed, determining

that Kahikina’s 2015 diagnosis of coronary artery disease triggered the two-year statute of

limitations for claims brought under Code § 65.2-402(B). The Commission found that

Kahikina’s 2017 claim was “sufficient enough to put the parties on notice of a claim for heart

disease” and was therefore timely. It found that Kahikina knew of the presumption as early as

2009, that Kahikina was entitled to invoke the presumption, and that the City failed to rebut the

                                                 -3-
presumption. Finally, the Commission found that Kahikina “proved disability related to his heart

disease.”

        On appeal to this Court, the City advances two assignments of error. First, “[t]he

Commission erred in finding that this occupational disease claim is not barred by the two-year

statute of limitations found in Virginia Code § 65.2-406(A)(6).” Second, “[t]he Commission

erred in finding that the Claimant was entitled to invoke the presumption of Virginia Code

§ 65.2-402(B).” For the following reasons, we affirm the decision of the Commission.

                                            II. ANALYSIS

        Code § 65.2-402(B) provides, in pertinent part,

                Hypertension or heart disease causing the death of, or any health
                condition or impairment resulting in total or partial disability of . . .
                (iii) members of county, city, or town police departments . . . shall
                be presumed to be occupational diseases, suffered in the line of
                duty, that are covered by this title unless such a presumption is
                overcome by a preponderance of competent evidence to the
                contrary.

        Furthermore, the statute of limitations applicable to this claim provides that a claim must

be brought within “two years after a diagnosis of the disease is first communicated to the

employee or within five years from the date of the last injurious exposure in employment,

whichever first occurs.” Code § 65.2-406(A)(6).

                                    A. The Statute of Limitations

        The question of whether a claim is barred by the statute of limitations is a question of

law, which this Court reviews de novo. Philip Morris USA, Inc. v. Mease, 62 Va. App. 190, 198

(2013). But “[w]hether the information filed with the [C]ommission is sufficient to constitute a

timely filed claim for a particular injury is a question of fact [that] . . . will not be disturbed on

appeal if supported by credible evidence.” Corporate Res. Mgmt. v. Southers, 51 Va. App. 118,

127 (2008) (en banc).

                                                  -4-
       The applicable statute of limitations required Kahikina to file within two years from the

date that he received a diagnosis of an occupational disease. Code § 65.2-406(A)(6). The City

contends that since Kahikina received a copy of the heart-lung presumption in 2009 and 2010, it

was incumbent upon him to file for heart disease within two years of his 2011 diagnosis because

at that point he knew that he had heart disease and knew about the statute. But this argument

misses one critical component of the equation—whether Kahikina knew that his disease was

caused by his employment.

       This knowledge requirement has been previously addressed by both the Supreme Court

and this Court. In Garrison v. Prince William Cty. Bd. of Supervisors, 220 Va. 913, 916 (1980),

the claimant was diagnosed with hypertension in 1975. In 1977 he discovered his disease was

work-related. Id. The Supreme Court reiterated that the statute of limitations does not begin to

run until a claimant “receives a diagnosis that he suffers from an ‘occupational disease’: one

‘arising out of and in the course of the employment.’” Id. at 917 (citation omitted). Therefore,

the Court held that the claimant’s August 1978 claim for benefits was not time-barred because

“[w]hile the claimant was informed in 1975 that he suffered from hypertension, he did not at that

time receive a diagnosis that his hypertension arose out of and in the course of employment.” Id.

       This Court has also recognized that a claimant need not file for benefits until he

understands that there is a causal connection between his disease and his work. Via v. Citicorp

Mort., 10 Va. App. 572, 577 (1990) (holding the diagnosis of an occupational disease “should be

sufficiently clear and understandable to inform the claimant of the nature of his or her condition

so that he or she can accurately file a claim to the [Workers’ Compensation] Commission”). In

Via, this Court discussed Hawks v. Henrico Cty. Sch. Bd., 7 Va. App. 398 (1988), where the

statute of limitations began to run upon “a communication to the claimant that he had ‘scarring in

the lungs’ from exposure to metals on his welding job.” Id. (quoting Hawks, 7 Va. App. at

                                               -5-
402-03). We noted that if a doctor had incorrectly attributed the claimant’s symptoms to

allergies, then “[o]bviously, the communication of such a diagnosis would not trigger the

limitation period for a claim based on the lung disease.” Id.

       Here, Kahikina found out years after his initial diagnosis that the condition was causally

related to his employment as a police officer. The medical records and testimony indicate that

Kahikina discovered for the first time on June 24, 2017, that his heart disease was causally

related to his employment.3 In fact, prior to that date Kahikina’s doctors attributed his heart

disease to his lifestyle choices and other illnesses. According to the record, Dr. Chou’s

conversation with Kahikina on June 24, 2017, was the first time that Kahikina was informed that

work-related stress could be causing his heart disease. Therefore, it was on that date that the

statute of limitations began to run, and Kahikina then had two years to file a claim for heart




       3
         To the extent that the City relies on Owens v. York (Cnty. of) Fire and Rescue,
38 Va. App. 354 (2002), that case is distinguishable. There, the Commission explained that “[a]s
found by the Deputy Commissioner, the claimant’s testimony regarding his diagnosis of
hypertension . . . lacks credibility.” Id. at 360. The records showed that the claimant was
diagnosed with high blood pressure in 1995 and was prescribed medication for the condition,
which contradicted his testimony that he did not know he had hypertension until 1998. Id. at
361. Furthermore, the claimant was aware of “special workers’ compensation coverage for
hypertension” because he worked as a lobbyist to enact the heart-lung presumption. Id. at 365.
Here, by contrast, Kahikina testified that he did not know his employment was a cause of his
heart disease until June 2017. The deputy commissioner found Kahikina’s testimony to be
“credible and accepted,” and nothing in the record leads us to question Kahikina’s credibility on
this point.

                                                -6-
disease. See id. Kahikina’s August 2017 claim was well within the two-year period beginning

on June 24, 2017, and it was therefore timely.4

       The City argues, however, that Kahikina’s receipt of a copy of the statute in 2009 and

2010 informed him that heart disease was a compensable occupational disease. We reject that

argument. Providing Kahikina with a copy of the statute merely served to inform him that the

presumption existed—it did nothing to inform Kahikina that a causal link existed between his

employment and his diagnosed heart conditions. That required knowledge was supplied on June

24, 2017, when Dr. Chou told Kahikina that stress from his job could be a contributing factor to

his heart disease. The statute began to run on the date that the causal link was communicated to

Kahikina, thereby supplying him with “sufficient notice to be able to file a proper claim for his

[heart] disease.” Via, 10 Va. App. at 577.

                                          B. Causation

       The City argues next that Kahikina was not entitled to invoke the presumption because

the evidence failed to establish causation. “The [C]ommission’s determination regarding

causation is a finding of fact.” Farmington Country Club, Inc. v. Marshall, 47 Va. App. 15, 26


       4
          The City also argues that Kahikina’s 2017 claim form listing cardiomyopathy was
untimely because he was diagnosed with that form of heart disease in 2011. It contends that
Kahikina needed to list coronary artery disease instead. We disagree. We have previously held a
claim form was sufficient when it “identified the employer, the date of the accident, the location
of the accident, the injuries that resulted, and stated that [the claimant] had a claim.” Trammel
Crow Co. v. Redmond, 12 Va. App. 610, 614 (1991). Kahikina’s August 8, 2017 claim form
contained all the above elements. Kahikina was not required to use exact medical terminology on
his claim form to describe his heart disease. Simply listing “heart disease” would have been
sufficient, so “cardiomyopathy,” a term which refers to heart disease, will likewise suffice. Code
§ 65.2-402(B) permits a claimant to recover for “heart disease or hypertension.” Dr. Chou
testified that “[c]ardiomyopathy means [a] problem with your heart,” and medical records from
2012 reveal that Dr. Gillen considered Kahikina’s cardiomyopathy to be a form of heart disease.
Based on the evidence, the Commission found that cardiomyopathy is a form of heart disease.
This finding is supported by the medical records and the testimony, and it is therefore
“conclusive and binding upon this Court.” United Airlines v. Hayes, 58 Va. App. 220, 238
(2011). Because cardiomyopathy is a form of heart disease, the 2017 claim form was sufficient
for purposes of the statute of limitations.
                                                  -7-
(2005). “Decisions of the [C]ommission as to questions of fact are conclusive and binding upon

this Court if supported by credible evidence.” United Airlines v. Hayes, 58 Va. App. 220, 238

(2011). “In determining whether credible evidence exists to support the [C]ommission’s

findings of fact, ‘the appellate court does not retry the facts, reweigh . . . the evidence, or make

its own determination of the credibility of the witnesses.’” Marshall, 47 Va. App. at 26-27

(quoting Wagner Enters. v. Brooks, 12 Va. App. 890, 894 (1991)).

       “Code § 65.2-402 creates a rebuttable presumption in favor of . . . police officers that a

causal connection exists between a claimant’s hypertension or heart disease and his

employment.” Snellings v. Stafford Cty. Fire and Rescue Dep’t, 62 Va. App. 568, 572 (2013).

When bringing a claim under the presumption, a claimant need only prove his employment in an

enumerated occupation “and his resulting disability from . . . [an] enumerated disease.”

Samartino v. Fairfax Cty. Fire and Rescue, 64 Va. App. 499, 507 (2015).

       Here, it is undisputed that Kahikina was a police officer who suffered disability from

June 24, 2017 to July 17, 2017. We conclude that credible evidence supports the Commission’s

finding that Kahikina’s heart disease caused his disability in 2017. In a follow-up visit a month

after the June 2017 incident, Dr. Chou listed both “coronary arteriosclerosis” and

“cardiomyopathy” as problems to be addressed during the visit, concluding that Kahikina

continued to have “chronic cardiac issues.” Dr. Chou returned Kahikina to “light duty due to his

ongoing cardiomyopathy and intermittent chest discomfort.” Accordingly, the Commission did

not err in determining that Kahikina was entitled to invoke the statutory presumption for heart

disease.




                                                 -8-
                                     III. CONCLUSION

       For the foregoing reasons, we hold that Kahikina’s 2017 claim was timely filed and that

sufficient evidence supports the Commission’s conclusion that Kahikina was entitled to invoke

the presumption under Code § 65.2-402(B). Accordingly, we affirm.

                                                                                      Affirmed.




                                             -9-